Citation Nr: 1601659	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for right wrist tenosynovitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1986 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, in relevant part, granted service connection for the Veteran's right wrist tenosynovitis (also referred to as right wrist tenosynovitis DeQuarvains) and assigned a 10 percent evaluation effective November 1, 2007, the day after the Veteran's discharge from active duty.  

The Board previously remanded the case in June 2010 and June 2014 for further development.  The Board finds that the RO substantially complied with the Board's most recent remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes, as a preliminary matter, that the Veteran also appealed a May 2008 rating decision, in which the RO denied service connection for paralysis of the Veteran's right hand fingers.  However, during the appeal period, the RO granted service connection for the Veteran's right hand neurologic disorder, claimed as paralysis of the fingers of the right hand.  The Board finds that this was a full grant of the Veteran's service connection claim for paralysis of the right hand fingers.  Accordingly, the issue has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

The right wrist tenosynovitis is manifest by complaints of pain on motion of the wrist, but there is no evidence of either favorable ankylosis in 20 degrees to 30 degrees dorsiflexion or unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right wrist tenosynovitis are not met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5214 and 5215 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is necessary under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records, and the Veteran's lay statements of argument.  In addition, during the appeal period, VA provided the Veteran with physical examinations in December 2007, July 2010, and August 2014.  As discussed in further detail below, while further evidentiary development was necessary after both the December 2007 and July 2010 examinations, the Board finds that the August 2014 assessment is adequate to make a determination on the claim, as it includes a review of the pertinent medical and civilian history, clinical findings and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, the Board finds that the VA has complied with the VCAA's requirements and also accomplished all necessary development.  Therefore, appellate review may proceed without prejudice to the Veteran.  

Applicable Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disabilities have not significantly changed and uniform evaluations are warranted.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's right wrist tenosynovitis is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024.  See 38 C.F.R. § 4.20.  Diseases evaluated under DC 5024 are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5024.  When limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.59. 
Under Diagnostic Code 5215, wrist, limitation of motion, a 10 percent rating is assigned where wrist dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215. 

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5214, ankylosis of the wrist, favorable ankylosis in 20 to 30 degrees dorsiflexion warrants a 20 percent rating for the minor wrist and a 30 percent rating for the major wrist.  Ankylosis and any other position, except favorable, warrants a 30 percent rating for the minor wrist and 40 percent rating for the major wrist.  For unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation, a 40 percent rating is warranted if the minor wrist is affected, while a 50 percent rating is warranted for the major wrist.

The Veteran contends that his service-connected right wrist tenosynovitis is more severe than the current 10 percent rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's right wrist disability more nearly approximates the criteria for a higher evaluation.    

Service treatment records show that the Veteran sprained his right wrist early in service.  See Service Treatment Records dated November 13, 1991.  Throughout service, the Veteran complained of pain in his wrist; however no deformities were noted.  See Service Treatment Records dated March 6, 2007, June 25, 2007, June 26, 2007 and July 6, 2007.  

At a December 2007 VA examination, range of motion testing revealed the following: dorsiflexion measured at 70 degrees, volar flexion measured at 80 degrees, ulnar deviation measured at 45 degrees with pain in the first dorsal compartment, and radial deviation measured at 20 degrees with pain in the first dorsal compartment.  As to functionality, the examiner noted that the Veteran was able to grasp, push, pull, twist, touch, probe and write with his right hand.  The examiner also noted that there were no limitations following repetitive use other than increased pain, no flare ups, and no effect of incoordination, fatigue, weakness, or lack of endurance on his joint function.  The examiner diagnosed the Veteran with right wrist DeQuervain's syndrome.  

The RO granted service connection for the Veteran's right wrist tenosynovitis and assigned a 10 percent evaluation.  While the Veteran did not meet the explicit limitation of motion criteria under Diagnostic Code 5215, there was evidence of painful or limited motion in the Veteran's wrist.  A higher evaluation under Diagnostic Code 5214 was not assigned because there was no evidence of ankylosis.  

At a July 2010 VA examination, the examiner diagnosed the Veteran with right carpel tunnel syndrome and right ulnar nerve entrapment at the elbow.  The examiner opined that both the carpel tunnel and ulnar nerve entrapment were less likely than not "related to" service, as there was nothing in the service treatment records to support the diagnoses.  The examiner also opined that the Veteran's right ulnar nerve entrapment and carpel tunnel syndrome were not "related to" his service-connected right wrist tenosynovitis, as both conditions were "completely unrelated anatomically and physiologically."  

At an August 2014 VA examination, right wrist range of motion testing revealed the following: palmar flexion measured at 65 degrees and dorsiflexion measured at 60 degrees.  The examiner also noted that while there was no limitation in range of motion after repetitive use testing, there was pain in movement of the wrist.  There was no evidence of ankylosis and both flexion and extension muscle strength testing measured at 5/5.  At that time, the Veteran also reported flare-ups, specifically pain aggravated by typing or working with his hands; however there was no flare-up at the time of examination.  (The Board notes that the RO granted service connection for the Veteran's right hand neurologic disorder, claimed as paralysis of the fingers of the right hand in a separate rating decision and that issue is not on appeal.)

When rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 38 C.F.R. § 4.40.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The August 2014 finding of pain with range of motion is the symptomatology that 38 C.F.R. §§ 4.40 and 4.59 indicate would warrant a compensable, 10 percent rating.  Consequently, the Board finds that a 10 percent rating is warranted for the Veteran's right wrist tenosynovitis.

The Board notes that 10 percent is the highest rating available under Diagnostic Code 5215.  In order to warrant a higher rating under Diagnostic Code 5214, there must be evidence of either favorable or unfavorable ankylosis.  Here, neither the treatment records nor the August 2014 examination document any evidence of ankylosis of the right wrist.  As such, ratings in excess of 10 percent on the basis of favorable or unfavorable ankylosis of the wrist are not warranted.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner specifically found that repetition on the range of motion did not increase any of these symptoms.  Consequently, a higher rating is not warranted on this basis.

The Board has considered the applicability of other diagnostic codes, but has found none.

Finally, the Board has also considered the Veteran's statements regarding the severity of his right wrist symptoms.  As a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent wrist pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's statements are credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time.  His statements failed to establish a greater degree of functional impairment.  Here, the medical findings (as provided in August 2014 VA examination) directly address the criteria under which the Veteran's wrist disabilities are evaluated.  The Board finds the medical evidence to be far more probative of the degree of impairment that his lay statements.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability - namely, pain with limitation of motion - is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that his symptoms have rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).
Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the forgoing reasons, the Board concludes that there is no basis for staged ratings for the Veteran's right wrist tenosynovitis, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating in excess of 10 percent for right wrist tenosynovitis is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for right wrist tenosynovitis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


